Title: To Alexander Hamilton from Otho H. Williams, 10 November 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 10th November 1792.
Sir,

In consequence of your communication of the 3d Instant I have resolved for the present to postpone the disposal of my Stock in the funds.
I would not offend against the most rigid construction of the most unjust Law while it is in force. It cannot be doubted that some sensible and liberal Member of the Legislature will take to himself the merit of repealing an act replete with injustice, before the expiration of this session of Congress.
I have been obliged to adopt a very disadvantageous expedient to avoid the necessity of trespassing in this Instance.
You will permit me to use this opportunity for thanking you for the permission obtained of the President to avail myself of the advice of my Physicians.

Tomorrow I depart for Barbadoes. Accept, Sir, my best thanks for your very friendly sentiments respecting my health.
With very sincere regard and respect.   I am, Sir,   Your Most Obedt. Servt.
Alexander Hamilton Esqr.
